Case 4:17-cv-00690-ALM-CAN Document 115 Filed 11/10/20 Page 1 of 1 PageID #: 4313




                                United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    OCWEN LOAN SERVICING, LLC                        §
                                                     §   Civil Action No. 4:17-CV-690
    v.                                               §   (Judge Mazzant/Judge Nowak)
                                                     §
    CLAY B. HEIBERG, ET AL.                          §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On October 5, 2020, the report of the Magistrate Judge (Dkt. #114) was entered containing

    proposed findings of fact and recommendations that Plaintiff Ocwen Loan Servicing, LLC’s

    Motion for Attorney’s Fees (Dkt. #109) be granted.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

    conclusions of the Court.

           It is therefore ORDERED that Plaintiff Ocwen Loan Servicing, LLC’s Motion for

.   Attorney’s Fees (Dkt. #109) is hereby GRANTED in the amount of $23,942.50 in attorneys’ fees

    and $779.00 in costs, which shall be recovered by Plaintiff Ocwen Loan Servicing, LLC solely as

    a further obligation owed under the Note and Deed of Trust.

           IT IS SO ORDERED.
           SIGNED this 10th day of November, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
